Case 2:19-cv-00538-JCC Document 100-3 Filed 04/01/21 Page 1 of 23




           Exhibit 3
          Case 2:19-cv-00538-JCC Document 100-3 Filed 04/01/21 Page 2 of 23




 4

 5

 6


 7
                           IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
 8
                                     IN AND FOR THE COUNTY OF KING
 9

10   Karen Smith, an individual.                              NO. 15-2-17623-4 SEA

11
                                                PlaintilT.    MOTION TO ENJOIN
12
                                                              TRUSTEE’S SALE
             vs.
13
     MTC Financial, Inc. dba Trustee Corps, a
14
     Washington Corporation; Shellpoint Mortgage
15
     Servicing; Bank of New York Mellon 17k/a Bank
     of New York as Trustee for the Benefit of the
16   Certificateholders of the CWABS, Inc. Asset-
     Backed Certificates, Series 2007-SDl,
17

18
                                             Defendants.

19
                                            I. RELIEF REQUESTED
20

              1.1 Plaintiffs ask the court to grant a preliminary injunction against the sale of its property at
21

22   819 2     Avenue, Seattle, Washington now set for .luly 31, 2015 in Seattle, Washington.

23                                                   II. FACTS
24
               2.1    On or about Februaiy 9, 2007, the Plaintiff borrowed money from Mortgage Solutions
25
     Management, Inc., a California corporation doing business in Washington, and secured the loan with
26
       a Deed of Trust on her residence at 819 21'’' Avenue, Seattle, WA 98122 and legally described as:
27

28                                                                                         Leen &    O 'S u lliv a n ,   PLLC
                                                                                            520 EAST DENNY WAY SEATTIE,
     Motion to Enjoin Trustee’s Sale - I                                                        WASHINGTON 98122
                                                                                                   (206) 325-6022
                                                                                                 FAX (206)325-1424
          Case 2:19-cv-00538-JCC Document 100-3 Filed 04/01/21 Page 3 of 23




                     LOT 16 AND 17 IN BLOCK 2 OF WALLA WALLA ADDITION TO THE CITY OF
                     SEATTLE, AS PER PLAT RECORDED IN VOLUME 5 OF PLATS, PAGE 81,
                     RECORDS OF KING COUNTY AUDITOR; SITUATE IN THE CITY SATE
 3
                     COUNTY OF KING, STATE OF WASHINGTON.

 4                  2.2 On or about July 1,2007, the Plaintiff ceased making payment on the loan because
 5
     of financial hardship.
 6
                    2.3 On or about Januaiy 29, 2008, an agent for the lender commence a non-judicial
 7
     foreclosure of the Plaintiffs home which has the legal effect of declai'ing the entire loan due with a
 8

 9
     right to de-accelerate the loan and reinstate it up until May 26, 2008, or the property would be sold at

10   a Trustee’s Sale on June 6, 2008. (Exhibit A). That sale never took place and the lender essentially

II   forgot about Ms. Smith for about 7 years. Now, the lender has initiated another foreclosure, w'ell
12
     beyond the 6-year bar on suing on a contract (assuming the initiation of a non-judicial foreclosure is
13
     "commencing an action”). In that Notice of Trustee’s Sale (Exhibit B) at page 2 indicates that the
14

     last payment was made prior to July 2007, a full 8 years ago.
15

16                                           III. STATEMENT OF ISSUES.

17           A. Does the Trustee, MTC, have authority to conduct this sale when the debt is time-barred?
18
              B. I MTC a legally constituted trustee w'hen it has no decision makers in the State of
19
     Washington?
20

             C. Is there a defense to the foreclosure based upon breach of trustee duty?
21

22            D. Is there a defense to the foreclosure for laches?

23                                               IV. EVIDENCE.
24
             This motion is based upon the verified complaint and the records and files herein.
25
                                           V. LAW AND ARGUMENT.
26
                       A. The statute of limitations on a promissory note begins to run when the note is
27
                                            aceelerated or called due
28                                                                                       Leen    &* O 'S u lliv a n ,   PLLC
                                                                                           520 EAST DENNY WAY SEAHLE,
     Motion to Enjoin Trustee’s Sale - 2                                    1        I        W a s h in g t o n 9 8 i22
                                                                            '        '            (206) 325-6022
                                                                                                F.AX (206) 325-1424
          Case 2:19-cv-00538-JCC Document 100-3 Filed 04/01/21 Page 4 of 23




              It is a well settled legal principal recognized by Washington courts and courts all across the

 3
     countr\' that the statute of limitations on a promissory note secured by a deed of trust begins to run on

 4   the date the promissoiy note is accelerated or called due by initiation of a foreclosure.           This is a
 5
     basic contractual principle. 31 Richard A. Lord, Willisfon on Contracts § 79:17, at 338 (4th ed.2004);
 6
     12 Am.Jur.2d, Bills & Notes § 581; Sm/t/i v. Branch, 391 So.2d 797 (Fla. Dist. Ct. App. 1980);
 7
     Bingham v. Lechner, 111 Wash. App. 118 (2002).
 8
                                                                                             1
 9           This principal is well established and applied uniformly to other similar cases involving

10   statute of limitations. Washington’s Uniform Commercial Code, Sec 62A.3-118. In Kirsch v.
11
     Cranberry Financial L.L.C., 178 Wash. App 1031 (2013), the Division I appeals court directly
12
     addresses this issue. “If an obligation that is to be repaid in installments is accelerated - either
13
     automatically by the terms of the agreement or by the election of the creditor pursuant to an optional
14

15   acceleration clause - the entire remaining balance of the loan becomes due immediately and the

16   statute of limitations is triggered for all installments that had not previously become due.” Kirsch v.
17
     Cranberry Financial L.L.C., 178 Wash. App 1031 (2013).
18
             A foreclosure in this case was initiated in 2008 and the case was abandoned in 2009. See
19
     verified complaint Another foreclosure was initiated in 2015 with no payments made during the 7
20


21
     year interim.

22           The determination of when the loan was accelerated and therefore when the statute of

23   limitations began to run is a question of fact. But, the language in the 2008 foreclosure that was
24
     served on the Plaintiff in Januar>’ 2008 indicates that the lender had exercised its option to accelerate
25
     the note, allowing “de-accelleration only if accomplished 11 days prior to the foreclosure.
26

27
     Washington Real Property Deskbook, §47.11(6). Therefore, the statute of limitations began to run on

28                                                                                         Leen S ’   O ’ Sullivan,   PU.C
                                                                                L     &      520 EAST DENNY WAY SEATTLE,
     Motion to Enjoin Trustee's Sale - 3                                                         W ASHNGTON 98122
                                                                                                    (206) 325-6022
                                                                                O ’   S           FAX (206) 325-1424
          Case 2:19-cv-00538-JCC Document 100-3 Filed 04/01/21 Page 5 of 23




     the mortgage loan when the initial foreclosure was commenced, or at the very latest, 11 days prior to

     the sale scheduled that year.
 3
              Plaintiff has not made a payment on the note since the commencement of the first non-judicial
 4
     foreclosure action in 2008. Defendants can produced no documents indicating receipt of any payment
 5

 6
     since 2008.

 7          B. Defendant is Entitled to Quiet Title of Her Property Due to the Expired Statute of
                                                 Limitations
 8


 9
             RCW 7.28.300 expressly authorizes the court to quiet title the Plaintiffs property to him:

10                 “The record owner of real estate may maintain an action to quiet title against the

11                 lien of a mortgage or deed of trust on the real estate where an action to foreclose
12
                   such mortgage or deed of trust would be barred by the statute of limitations, and,
13
                   upon proof sufficient to satisfy the court, may have judgment quieting title against
14

                   such a lien.” RCW 7.28.300.
15

16            RCW 7.28.300 allowing a quiet title action when an action to foreclose on a deed of

17   trust is time-barred. IVesfar Funding, Inc. v. Sorrels, 157 Wash. App. I l l (2010) (holding
18
     when an action for foreclosure on a deed of trust is barred by the statute of limitations, RCW
19
     7.28.300 authorizes an action to quiet title); Wedeker v. McLaughlin, 79 Wash. App. 739
20

     (1995) (the record owner of real estate may maintain an action to quiet title against the lien of
21

22   a mortgage on the real estate where an action to foreclose such mortgage would be barred by

23   the statute of limitation).
24
                                                     C. Bonding.
25
             The Deed of Trust Act, RCW 61.24, envisions that a lender will not “go backwards” while an
26
     injunction against foreclosure is in place.
27

28                                                                                         been € ? O 'S u lliv a n , PLLC
                                                                                L    &       520 EAST DENNy WAY SEAHLE.
     Motion to Enjoin Trustee’s Sale - 4                                                         WASHINGTON 98122
                                                                                a    s              (206) 325-6022
                                                                                                  FAX (206) 325-1-124
          Case 2:19-cv-00538-JCC Document 100-3 Filed 04/01/21 Page 6 of 23




             In this instance, the debt is $357,000 but the roreclosure process is likely void because (1) the

     Trustee is not properly qualified under Washington law, (2) the mortgage debt is time-barred.
 3
             The law is well settled that a court can waive an injunction bond under its equitable powers:
 4
                      The writ of injunction is the ‘strong ami of equity.’ So any legislation
 5
                      that diminishes the superior court’s injunctive authority is void. S/afe
 6                    V.  Werner, 129 Wn.2d 485, 496, 918 P.2d 916 (1996) (citing
                      Blanchard V. Golden Age Brewing, 188 Wash. 396, 415 (1936). And
 7                    we naiTowly read exceptions to superior court jurisdiction. Orwick v.
                      Seattle, 103 Wn.2d 249, 251 (1984). Unless the Legislature clearly
 8
                      indicates its intention to limit jurisdiction, statutes should be construed
 9
                      as imposing no limitation.

10   Bowcutt V. Delta. 95 Wn. App. 311,319 (1999 - Div. III).

11           In this case, the plaintiff proposes that he pay into the registiy of the court the sum of
12
     $900 per month.
13
                       D.     The Deed of Trust and Statute Authorizes Restraint of a
14                Trustee’s Sale to Protect Let;al and Equitable Rights of a Party in Interest.
15
             This motion is brought pursuant to RCW 61.24.030(7)(j), RCW 61.24.040(l)(f) and RCW
16
     61.24.130(1). RCW 61.24.030(7)(j) requires that the Notice of Default contain the following
17

     language:
18

19                   That the boiTower, grantor, and any guarantor has recourse to the courts
                     pursuant to RCW 61.24.130 to contest the alleged default on any proper
20                   ground.
21
     RCW 61.24.040(l)(f) requires the notice of trustee’s sale to contain the following paragraph:
22
                                                          IX
23
                     Anyone having any objection to the sale on any grounds whatsoever will be
24
                     afforded an opportunity to be heard as to t hose objections if they bring a
25                   lawsuit to restrain the sale pursuant to RCW 61.24.130.

26   RCW 61.24.130(1) states in part:
27
                     Nothing contained in this chapter shall prejudice the right of the
28                                                                                          keen S ’ O 'S u lliv a n , PLLC
                                                                                              520 EAST DENNY WAY SEATTIE,
     Motion to Enjoin Trustee’s Sale - 5                                                          WASHINGTON 98122
                                                                                                     (206) 325-6022
                                                                                                   PAX (206) 325-1-12-1
          Case 2:19-cv-00538-JCC Document 100-3 Filed 04/01/21 Page 7 of 23




                     borrower, grantor, any guarantor, or any person who has an interest in,
                     lien, or claim of lien against the property or some part thereof, to restrain,
                     on any proper ground, a trustee’s sale.
 3
              In Koeiiel v. Prudential Mut. Sav. Bank. 51 Wn. App. 108, 113, 752 P.2d 385 (1988), the
 4
     court held that:
 5

 6
                        the streamlined procedures of nonjudicial foreclosure leave debtors with
                        minimal protections, necessitating close scrutiny of those procedures by
 7                      our courts...
 8
             In addition, the provisions of the deed of trust statute require strict compliance
 9
     and the statute is to be strictly construed:
10
                        The deed of trust statutes codified in chapter 61.24 RCW allow a
11
                        trustee to sell a property without a judicial process. Because these
12
                        statutes remove many protections borrowers have under a mortgage,
                        lenders must strictly comply with the statutes in the borrower’s
13                      favor.

14   Amresco Independence Fundimz, Inc, v. SPS Properties, LLC, 129 Wn. App. 532, 536-7, 119 P.3d
15
     884 (2005) (Citations omitted); Kpegej, 51 Wn. App. at 111-2.
16
             “ If the trustee fails to follow the requirements of the deed of trust statute, the sale will be
17

     restrained if a party in interest moves to stay the sale before it occurs. Prejudice need only be shown
18

19   if the party in interest fails to act before the sale.” Koegd, 51 Wn. App. at 112. In Koegel, the

20   trustee’s initial notice of default contained an incorrect legal description. An amended notice of
21
     default with the correct legal description was issued 25 days before the notice of trustee’s sale was
22
     issued. RCW 61.24.030(6) required 30 days. The court held that this defect would have been
23
     sufficient to block the sale had the suit to restrain the sale been timely filed. Similarly here, the
24

25   defects in the issuance of the notice of continuance of trustee’s sale, as well as the plaintiffs claims of

26   mismanagement of her loan in collusion with an appraiser who doubled the actual value of the
27
     property^ are sufficient grounds to restrain the sale.
28                                                                                          Leen S ’ O'Suilivaa Pttc
                                                                                              550 EAST DENNy WAY SEATOE,
     Motion to Enjoin Trustee’s Sale - 6                                                          WASHINGTON 98122
                                                                                                     (206) 325-6022
                                                                                                   FAX (206) 325-142-1
          Case 2:19-cv-00538-JCC Document 100-3 Filed 04/01/21 Page 8 of 23




              The elements of the notice of continuance of trustee’s sale form required by the non-judicial

     deed of trust foreclosure statute are mandatory requirements of the foreclosure proceeding. Plein v.
 3
     Lackey. 149 Wn.2d 214, 226, 67 P.3d 1061 (2003).
 4
                                           VI. CONCLUSION.
 5

 6
              Under RCW 61.24.130, and the statutoiy notice of continuation of trustee’s sale, the plaintiff

 7   as grantor of the deed of trust is entitled to have the court enter an order restraining the trustee’s sale
 8
     on any proper ground. Such grounds have been shown. Neither Bank of New York Mellon or
 9
     servicer Shellpoint Mortgage Services can show' that the foreclosure is law'ful.
10

                           0
11
             DATED this ^ I ^ day of .luly, 2015.
12

13                                                   David A. Leen                       WSBA #3516
                                                     Attorney for Karen Smith
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                                          Leen S ’   O 'S u l l i v a n ,   PLLC
                                                                                             520 EAST DENNY WAY SEATTLE,
     Motion to Enjoin Trustee’s Sale - 7                                                         w a s h ;n g t o n 98122
                                                                                                     (206) 325-6022
                                                                                                  F.AX (206) 325-1424
Case 2:19-cv-00538-JCC Document 100-3 Filed 04/01/21 Page 9 of 23




                       Exhibit A
Case 2:19-cv-00538-JCC Document 100-3 Filed 04/01/21 Page 10 of 23



                                                                                                     t x   A




           Scanned




 After recording, return to:
 Countrywide Home Loans, Inc
 400 COUNTRYWIDE W AY SV-35
 SIMI VALLEY. C A 93065

 File No. 2008-3988
 Grantors:
 RECONTRUST COMPANY
 MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.



 Grantoe(s):
  KAREN D SMITH

                                     Notice of Trustee's Sale
                     Pursuant To the Revised Code of Washington 61.24, et seq.
  On June 6, 2008 at 10:00 AM outside adjacent to the south entrance to 3535 Factoria Blvd SE,
  Bellevue, Wa. 98006, State of Washington, the underslgr^ Trustee, RECONTRUST COMPANY,
  (subject to any conditions Imposed by the trustee to protect the lander and borrower) will sell at
  public auction to the highest and best bidder, payable at time of sale, the following described real
  property, situated in the county(ies) of King, State of Washington:

          Tax Parcel ID no.: 912610 0140 09
  LOT 16 AND 17 IN BLOCK 2 OF WALLA WALLA ADDITION TO THE CITY O F SEATTLE, AS
  PER PLAT REC O RD ED IN VOLUME 5 OF PLATS, PAGE 81. R EC O R D S OF KING COUNTY
  AUDITOR; SITUATE IN THE CITY OF SEATTLE, COUNTY OF KING, STATE OF
  WASHINGTON.

  Commonly Known as: 810 21 ST AVENUE, SEATTLE, WA 98122

  which is subject to that certain Deed of Trust dated 02/09/2007, recorded on 02/22/2007, under
  Auditor's File No. 20070222000469, records of King County, Washington from KAREN D. SMITH,
  A S HER SEPARATE ESTATE, as grantor, to TRANSNATION, as Trustee, to secure an obligation
  in favor of M ORTGAGE ELECTRONIC REGISTRATION SYSTEMS. INC., as beneficiary.
Case 2:19-cv-00538-JCC Document 100-3 Filed 04/01/21 Page 11 of 23




                                                   u.
  No action oommenoed by the Beneficiary of the Deed of Trust is now pending to seek satisfBctlon
  of the obligation in any court by resnon of the Grantor's or Borrower'a default on the obBgation
  secured by the Deed of T ru st

                                                   [|L
  The Beneficiary atteges default of the Deed of Trust for failure to pay the following amounts now in
  arrears and/or other defaults:


                     A. M onthly Paym ents                    $31,127.31
                     B. LateCharBee                              $146.88
                     C. Beneficiary Advancea                     $136.00
                     D. S u ip a n ta B alance                     ($.00)
                     E Other Fees                                  $0.00
                           Total A rrears                     U U IS J Z
                     F. T ru sta e 's Expenaea
                       (itam izalion)
                         Trustee's Fee                            $337.50
                          Title Report                          $1,210.00
                          Statutory Mailings                       $36.82
                          Recording Fees                           $86.00
                          Publication                               $0.00
                          Posting                                 $200.00
                                  Total C oats                 ilfiZ fi.2 2
                            Total Am ount Due:                $33,279.49

  Other p(rtential defautts do not Involve payment of the Bmeflctary. if appUcaUe, ra ch of these
  defaults must also be cured. Listed below are categories of common defaufta, which do not involve
  payment of money to the Beneficiary. Onrosfta each such (istad default is a brief description of the
  Bction/docuinentation necessary to cure the default The list does not exhaust all possible other
  defautts,* any defaults identified by Beneficiary or Trustee that are  listed below must also be
  cured.
  O T H ER D EFAU LT                             AC TIO N N E C E S S A R Y T O C U R E
  Nonpayment of Taxes/Assessm ents               Denver to Trustee written proof that ail taxes and
                                                 assessm ents against the property are paid current

  Default under any senior lien                  Deliver to Trustee written iMxwf that all senior liens are
                                                 paid current and that no other defiiults exist
  Failure to Insure property against hazard      Deliver to Trustee written proof that the proper^ is
                                                 insured c ^ In s t hazard a s required by the Deed of
                                                 Tm*»
  W aste                                         Cease and de^st from oommItUng waste, repcBr all
                                                 damage to ixoper^ and maintain property a s required
                                                 InO eedofT n iat
  Unauthorized sale of property (Due on Sal6)R0vert tKie to permitted vestee.
Case 2:19-cv-00538-JCC Document 100-3 Filed 04/01/21 Page 12 of 23




                                                  IV.
 The sum owing on the obligation secured by the Deed of Trust is: P rtn c ^ l Balance of $356,250.00,
 together with Interest a s provided In the note or other Instnanent secured from 07/D1/2007 and such
 other costs and fees a s are due under the Ncto or other Instniment seoired, and a s are provided by
 statute.

                                                   V.
 The above<de8cribed real property w i be sold to satisfy the expense of the stfe and the obtigabon
 secured by the Deed of Trust a s provided by statute. The sale wUI be made without warranty,
 express or implied regarding fMe. possession, or encumbrances on 06/06/2008. The defsult(8)
 referred to In p a r a g r ^ (II, together   sny subsequent payments, late charges, advances costs
 and fees thereafter due, must be owed by 05/28/2008 (11         before the sale date), to cause a
 discontinuance of the sate. The s ^ w l l be disoontlraiedm d terminated if at a r^ time before the
 d o se of the Trusteed businets on 05/26/2008 (11 days before the sale date), the defeuttsfs) a s set
 forth In paragraph 111, together with a r^ subsequent payments, late charges, advances, costs and
 fees thereafter due, te/lara cured and the Trustee's fees and costs are paid. T he sale m ay be
 terminated any time after 05/26/2008 (11 days before the sate daleX and before the sale by the
 Borrower. Grantor, and Guarantor ortho holder of any recorded Junior lien or encumbrance paying
 the entire balanoe of principal and Interest secured by the Deed of Treat, plus costs, fees, and
 advances, If any made pursuant to the terms of the obligation and/or Deed of Treat




                                                   VI
  A written notice of defeult w as transmitted by the Beneficiary or Trestee to the Borrower and
  Grantor at the foitowing addressfas): ( Se e attached list).
 by both first class and either certified maH, return receipt requested, or registered mafl on
 01/29/2008, proof of which is In the possession of the Trustee; and on 01/28/2008 Grantor and
 Borrower were parsonsRy served with said written notioe of defsult or the written notloe of defeult
 w as posted on a conspkiuoua place on the real property described in paragraph I above, and the
 Trustee has possession of such service or posting.

                                                 VU.
  The Trustee w hose nam e and address are set forth below will ixrovide In writing to anyone
  requesting It a statement of aO foreclosure costs and trustee's fees due at any time prior to the sale.

                                                       VIII.
  The effect of the sale wHl be to deprive the Grantor and all those who hold by, through or under the
  Grantor of afl their right, title and Interest in the abova^escrtbed property.

                                                 DC.
  Anyone having any objections to the sate on any grounds whtfsoevar will be afforded an
  opportunKy to be heard a s to those ob{eettont If they bring a lawsuit to restrain the sale pursuant to
  RO W 61.24.130. Failure to bring such a lawsuit may result to a waiver of any proper grounds for
  invalidating the Trestears sale.


  N O T IC E T O O C C U P A N T S O R T E N A N T S -T h e purchaser at the Trustee's Sato Is entitled to
  possession of the property on the 20th day fo lto v ^ the sale, a s against the grantor under the
  deed of trust (the owner) and anyone having an Interest Junior to the deed of trust, including
  occupants and tenants. After the 20tti day foitowing the safe ofthe purchaser has the right to evict
  occupants and tenants by sianm ary p r o o ^ n g s under the unlawful detainer act, Chapter 50.12
  RCW .
Case 2:19-cv-00538-JCC Document 100-3 Filed 04/01/21 Page 13 of 23




D A T E D : M arch 0 4 .2 0 0 8                                    REC0NTRU8T COMPANY




                                                                                      K o U e re se C o u rto n
                                                                     Its A ssistant Secretary

State of: California
County of: VentdTa
On        U O x         before m e                                   __________ , notary public,
personally appeared____________ IfB W IiM O O o u rto n _____________________ , personally know n to
m e (or proved to m e o n the b a sis of satisfactory evidence) to be the p erso n (s) w h o se nam e(s)
Is/are subsofibed to within Instrum ent and ackriowledged to m e that he/shefthey executed the sam e
in his/herftheir authorized capacHyfies). and that hefshe/they executed the sam e in his/her/thler
authorized capadty(ies), and that ^ his/her/their signaturefs) on the Instrum ent the person(s), or
the entity upon behalf of w hich the person(s) acted, executed the Instrum ent


W IT N E ^ m y hand and ol
                        ofiiciai Seal.

                                                                      "       B. P. aORbS
                                                                          Commlsilon # 17514SS
                                                                               Public •Collloiitio |
                                                                                                     \
                                                         i                   Vonturo County           -



RECONTRU8T COMPANY
17S7 TAPO CANYON ROAD, S V W ^
8IMI VALLEY, C A 9M 8S                       Client: Conatrywide Home Losni, Inc
Phone: (800) 281-8219


Agent for service of process:                FUeNo. 2008-3988
Corporation Servtos Company
202 North Phoenix Street
Olympia. W A 98808


T H IS F IR M » A IT E M P T IN O T O C O L L E C T A D E B T . A N Y IN F O R M A T IO N O B T A IN E D W IL L
B E U S E D F O R T H A T P U R P O S E . T H E D E B T S E T F O R T H O N T H IS N O T IC E W IL L B E
A S S U M E D T O B E V A U D U N L E S S Y O U D IS P U T E T H E D E B T B Y P R O V ID IN G T H IS O F F IC E
W IT H A W R IT T E N N O T IC E O F Y O U R D IS P U T E W IT H IN 30 D A Y S O F Y O U R R E C E IP T O F
T H IS N O T IC E . S E T T IN G F O R T H T H E B A S IS O F Y O U R D IS P U T E . IF Y O U D IS P U T E T H E
D E B T IN W R IT IN G W IT H IN 3 0 D A Y S . W E W IL L O B T A IN A N D M A IL V E R IF IC A T IO N O F T H E
D E B T T O Y O U . IF T H E C R E D IT O R ID E N T IF IE D M T H IS N O T IC E IS D IF F E R E N T T H A N
Y O U R O R IG IN A L C R E D IT O R . W E W IL L P R O V ID E Y O U W IT H T H E N A M E A N D A D D R E S S
O F T H E O R IG IN A L C R E D IT O R IF Y O U R E Q U E S T T H IS IN F O R M A T IO N IN W R IT IN G W IT H IN
30 D A Y S .
Case 2:19-cv-00538-JCC Document 100-3 Filed 04/01/21 Page 14 of 23




  Attachmwit to Mction VI:
  K A R E N 0 SM IT H          K A R E N D SM IT H
  P O Box 22417                810 21ST A V EN U E
  Seattle. W A 08122           SEATTLE, W A 98122
  K A R E N 0 SM IT H
  7617N E167TH
  BO TH ELL. W A 98011
Case 2:19-cv-00538-JCC Document 100-3 Filed 04/01/21 Page 15 of 23




                       Exhibit B
        Case 2:19-cv-00538-JCC Document 100-3 Filed 04/01/21 Page 16 of 23




RECORDING REQUESTED BY:
                                                     Scanned

W H E N R E C O R D E D M A IL TO:

Trustee Corps
1700 Seventh Avenue, Suite 2100
Seattle W A 98101




TS No WA08002195-14-1                            APN 912610-0140-09                                     TO No 8488208

                             NOTICE OF TRUSTEE'S SALE
                    PURSUANT TO THE REVISED CODE OF WASHINGTON
                               CHAPTER 61,24 ET. SEQ.
I. N O T IC E IS H E R E B Y G IV E N that on Ju ly 31, 2015, 10:00 A M , at the 4th A v e n u e entrance to the
K in g C o u n ty A d m in istra tio n B u ild in g, 500 4th Avenue, Seattle, W A 98104, M T C Financial Inc. dba
Trustee Corps, the undersigned Trustee, will sell at public auction to the highest and best bidder, payable,
in the form of cash, or cashier's check or certified checks from federally or State chartered banks, at the
time of sale the following described real property, situated in the County of King, State of Washington, to-
wit:

L O T 16 A N D 17 IN B L O C K 2 O F W A L L A W A L L A A D D IT IO N T O T H E C IT Y O F S E A T T L E , A S P E R
P L A T R E C O R D E D IN V O L U M E 5 O F P L A T S , P A G E 81, R E C O R D S O F K IN G C O U N T Y A U D IT O R ;
S IT U A T E IN T H E C IT Y O F S E A T T L E , C O U N T Y O F KING, S T A T E O F W A S H IN G T O N .

A P N : 912610-0140-09

More commonly known a s 819 21 S T A V E N U E , S E A T T L E , W A 98122

which is subject to that certain Deed of Trust dated as of February 9, 2007, executed by K A R E N D.
S M IT H , A S H E R S E P A R A T E E S T A T E a s Trustor(s), to secure obligations in favor of M O R T G A G E
E L E C T R O N IC R E G IS T R A T IO N S Y S T E M S . INC. (“M E R S "), as designated nominee for M O R T G A G E
S O L U T IO N S M A N A G E M E N T , INC., Beneficiary of the security instrument, its su c c e sso rs and assigns,
recorded February 22, 2 007 a s Instrument No. 2007 0222000469 and the beneficial interest w as assigned
to T h e B a n k o f New Y o rk M ellon F K A T he B a n k o f N ew Y ork a s Trustee fo r the Benefit of the
C ertificateholders of the C W A B S ,. Inc, A s se t-B a c k e d Certificates, S e rie s 2 0 0 7 -SD 1 and recorded
June 21, 2010 a s Instrument Num ber 2010 062100 0138 of official records in the Office of the Recorder of
King County, W ashington.

II. No action com m enced by T h e B a n k of New Y ork M ellon F K A The B a n k o f N ew Y o rk a s Trustee for
the Benefit of the C ertificateh olde rs of the C W A B S , Inc. A sse t-B a c k e d Certificates, S e rie s 2007-
S D 1, the current Beneficiary of the Deed of Trust is now pending to se ek satisfaction of the obligation in
any Court by reason of the Borrowers' or Grantors' default on the obligation secured by the Deed of
Trust/Mortgage.
     Case 2:19-cv-00538-JCC Document 100-3 Filed 04/01/21 Page 17 of 23




C u rre n t B eneficiary:     T h e B a n k o f N e w Y o rk M e llo n F K A T h e B a n k o f N e w Y o rk a s T ru ste e fo r the
                              B e n e fit o f th e C e rtlflc a te h o ld e rs o f th e C W A B S , In c . A s s e t -B a c k e d
                              C e rtific a te s, S e r ie s 2 0 0 7 -S D 1
C o n ta c t P h o n e N o:   8 0 0 -3 6 5 -7 1 0 7
A d d re ss:                  1 5 S o u t h M a in Street, S u ite 400, G re e n v ille , S C 2 9 6 0 1

III. T h e default(s) fo r w hich th is fo reclo su re is m ade Is/are a s follow s: F A IL U R E T O P A Y W H E N D U E T H E
F O L L O W IN G A M O U N T S W H IC H A R E N O W IN A R R E A R S :

                                          D E L IN Q U E N T P A Y M E N T IN F O R M A T IO N

                                                             Num ber of
           F ro m                       To                   P a y m e n ts        M o n th ly P a y m e n t          T otal

      J u ly 1 ,2 0 0 7         M a rch 2 7 ,2 0 1 5               21                      $ 3 ,4 5 8 .5 9        $36 0 ,7 1 0 .6 9
                                                                   62                      $ 3 ,5 9 8 .6 5
                                                                   10                      $ 6 ,49 6 .4 0



                                                 L A T E C H A R G E IN F O R M A T IO N

      Ju ly 1 ,2 0 0 7          M a rc h 2 7 ,2 0 1 5                                                               $2,111.07

                                             P R O M IS S O R Y N O T E IN F O R M A T IO N

                                           N ote Dated:                 F e b ru a ry 9 ,2 0 0 7
                                           N ote Am ount:               $ 3 5 6 ,2 5 0 .0 0
                                           Interest P a id To:          J u n e 1 ,2 0 0 7
                                           N ext D u e Date:            J u ly 1 ,2 0 0 7

IV. T h e su m ow ing o n the obligation se cu re d b y the D ee d o f T ru st Is: T h e principal su m o f $356,250.00,
together with Interest a s provided in the N ote o r other instrum ent secu red , an d su c h oth er c o sts and fe e s
a s are d u e u n d e r the N ote o r other instrum ent secured, and a s are provided b y statute.

V. T h e a b o ve d e scrib e d real property will b e so ld to sa tisfy the e x p e n se o f s a le an d the obligation secu red
b y the D e e d o f T ru st a s provided b y statute. S a id sa le will be m ade w ithout warranty, e x p re sse d or
im plied, regarding title, p o sse ssio n o r e n cu m b ra n ce s on J u ly 31, 20 1 5 . T h e defaults referred to in
P a ra gra p h Hi m u st be cured b y J u ly 20, 2015, (11 d a y s before the sa le date) to c a u se a discontinuance
o f the sale. T h e sa le will b e discontin ued and term inated if at a n y tim e before J u ly 20, 2 0 1 5 (11 d a y s
before the sa le ) the default a s se t forth in P ara gra p h III is cured an d the T ru stees* fe e s an d c o sts are
paid. P a ym e n t m u st b e in c a s h o r with c a sh ie rs' o r certified c h e c k s from a State o r federally chartered
bank. T h e sa le m a y b e term inated a n y tim e after the J u ly 20, 2 0 1 5 (11 d a y s before the sa le date) and
before the sa le , b y the B o rro w e r o r G rantor o r the holder o f a n y recorded Junior lien o r en cum b ra nce by
p a yin g the principal a n d interest, p lu s co sts, fe e s and ad vance s, if any, m ade p u rsu a n t to the term s of the
obligation and/or D e e d o f Trust.

V I. A written N otice o f D efault w a s transm itted b y the current Beneficiary, T h e B a n k of N ew York M ellon
F K A T h e B a n k o f N e w Y o rk a s T ru ste e for the Benefit of the CerO ficateholders o f the C W A B S , Inc. A sse t-
B a ck e d Certificates, S e rie s 2 0 0 7 -S D 1 o r T ru stee to the B orrow er and G ran to r at the follow ing
a d d re ss(e s):

A D D RESS
U N K N O W N S P O U S E O F K A R E N D S M IT H
819 2 1 S T A V E N U E . S E A T T L E , W A 98122
TS No WA08002195-14-1                                   APN 912610-0140^9                                            TO No 8488208
          Case 2:19-cv-00538-JCC Document 100-3 Filed 04/01/21 Page 18 of 23




U N K N O W N S P O U S E O F K A R E N D S M IT H
7 6 1 7 N. E. 1 6 7 T H , B O T H E L L , W A 98011

U N K N O W N S P O U S E O F K A R E N D S M IT H
P O B O X 22417, S E A T T L E , W A 98122

K A R E N D S M IT H
819 2 1 S T A V E N U E , SE A T T LE , W A 98122

K A R E N D S M IT H
7 6 1 7 N. E. 1 6 7 T H , B O T H E L L , W A 9 8 0 1 1

K A R E N D S M IT H
P O B O X 22417, S E A T T L E , W A 98122

b y both first c la s s a n d certified m ail o n F e b ru a ry 18, 201 5 , p ro o f of w hich is in the p o s s e s sio n of the
Trustee; and the B o rro w e r a n d G ran to r w ere p e rso n a lly served , if applicable, with sa id written Notice o f
D efault o r the w ritten N o tice of D efault w a s posted in a c o n sp ic u o u s p lace o n the real property described
in P a ra g ra p h I ab o ve , a n d the T ru ste e h a s p o s s e s sio n o f proof o f su c h se rv ic e or posting.

V II. T h e T ru ste e w h o se n a m e a nd a d d re ss are se t forth below will provide in w riting to a n y o n e requesting
it, a statem ent o f all c o sts a n d fe e s d u e at a n y tim e prior to the sale .

V III. T h e effect o f the s a le will be to dep rive the G ran to r an d all th o se w h o hold by, th rough o r under the
G ra n to r of all their interest in the a b o v e d e scrib e d property.

IX . A n y o n e h a v in g a n y o bjection s to th is sa le on a n y g ro u n d s w h a tso e ve r will b e afforded an opportunity
to b e he ard a s to th o se o bjection s if th e y bring a law suit to restrain the sa le p u rsu a n t to R O W 61.24.130.
Fa ilu re to bring su c h a la w su it m a y re su lt in a w aive r o f a n y p ro p e r g ro u n d s fo r Invalidatin g the T ru ste e s'
S a le .

X . If the B o rro w e r re ceived a letter u n d e r R O W 61.24.031:

       T H IS N O T IC E IS T H E F IN A L S T E P B E F O R E T H E F O R E C L O S U R E S A L E O F Y O U R H O M E .

Y o u h a v e o n ly 2 0 D A Y S from the re co rd in g date o n th is notice to p u rsu e m ediation.

D O N O T D ELAY.              C O N T A C T A H O U S IN G C O U N S E L O R O R A N A T T O R N E Y L IC E N S E D IN
W A S H IN G T O N N O W to a s s e s s y o u r situation and refer you to m ediation if y o u m ight eligible an d It m ay
he lp y o u s a v e y o u r hom e. S e e b elow fo r sa fe so u rc e s o f help.

                                                      S E E K IN G A S S IS T A N C E

H o u sin g c o u n se lo rs a n d le g a l a ssista n c e m a y be availab le at little o r n o c o st to you. If yo u w ould like
a ssista n c e in determ ining y o u r righ ts a n d opportunities to ke e p y o u r h o u se , yo u m a y contact the
follow ing:

T h e statew ide fo re c lo su re hotline fo r a ssista n c e a n d referral to h o u sin g c o u n se lo rs recom m ended b y the
H o u sin g F in a n c e C o m m issio n :
T elephone: (8 7 7 ) 8 9 4 -4 6 6 3 o r (8 0 0 ) 6 0 6 -4 8 1 9 W ebsite: w w w .w shfc.org

T h e U nited S ta te s D ep artm en t o f H o u sin g a nd U rb an D evelopm ent:
T elephone: (8 0 0 ) 5 6 9 -4 2 8 7      W e bsite: w vw v.hud.gov
T S No W AXXXXXXXX-14-1                                   APN 912610-0140-09                                          TO No 8488208
    Case 2:19-cv-00538-JCC Document 100-3 Filed 04/01/21 Page 19 of 23




The statewide civil legal aid hotline for assistance and referrals to other housing counselors and
attorneys:
Telephone: (800) 606-4819     Website: www.homeownership.wa.gov

N O T IC E T O O C C U P A N T S O R T E N A N T S - The purchaser at the Trustee's Sale is entitled to possession
of the property on the 20th day following the sale, as against the Grantor under the Deed of Trust (the
owner) and anyone having an interest junior to the Deed of Trust, including occupants who are not
tenants. After the 20th day following the sale the purchaser has the right to evict occupants w ho are not
tenants by sum m ary proceedings under the Unlawful Detainer Act, Chapter 59.12 R C W . For tenant-
occupied property, the purchaser shall provide a tenant with written notice In accordance with R C W
61.24.060;


Dated:                        2 o l£           M T C Financial Inc. dba Trustee C o rp s, a s D u ly A p p oin ted
                                               S u c c e s s o r Trustee



                                                By: Atl               f Authorized Signatory

                                       M T C Financial Inc. dba Trustee Corps
                                         1700 Seventh Avenue, Suite 2100
                                                 Seattle W A 98101
                                               Phone: (800) 409-7530
                                                TDD: (800) 833-6388

              F o r Relnstatem ent/Pay O ff Quotes, contact M T C Financial Inc. D B A Trustee C o rp s

     T R U S T E E 'S S A L E IN F O R M A T IO N C A N B E O B T A IN E D O N L IN E A T w w w .in sou rce lo gic.com

S T A T E O F W A S H IN G T O N
C O U N T Y O F K IN G

I certify that I know or have satisfactory evidence that A T H E N A V A U G H N is the person who appeared
before me, and said person acknowledged that she signed this instrument, on oath stated that she was
authorized to execute the instrument and acknowledged it a s the A u th o rize d S ig n a to ry for M T C
Financial Inc. D B A Trustee C o rp s to be the free and voluntary act of such party for the u ses and
purposes mentioned in the Instrument.

Dated.-        3 -    2   7   -    7 ,Q Z T
                                                                                       Notary Public
                                                                                   State of Wasftingion
                                                                                      KYLE PUTMAN
Notary Public in and for the State of Washington                          M y Appointment Expires Feb 1 5 . 2 0 1 9

Residing at Kino Countv
M y Com m ission expires 02/15/2019

To the extent your original obligation was discharged, or is subject to an automatic stay of bankruptcy under
Title 11 of the United States Code, this notice is for compliance and/or informational purposes only and does
not constitute an attempt to collect a debt or to impose personal liability for such obligation. However, a
secured party retains rights under its security instrument, including the right to foreclose its lien.


TS N 0 WAO8OO2195-I 4-I                           APN 912610-0140-09                                          TO No 8488208
      Case 2:19-cv-00538-JCC Document 100-3 Filed 04/01/21 Page 20 of 23




Re: TS#: WA08002195-14-1



                    RESIDENT OF PROPERTY
                SUBJECT TO FORECLOSURE SALE

The foreclosure process has begun on this property, which may affect
your right to continue to live in this property.

One hundred and twenty days or more after the date of this notice,
this property may be sold at foreclosure.

If you are renting this property, the new property owner may either
give you a new rental agreement or provide you with a sixty-day
notice to vacate the property.

You may w ish to contact a lawyer or your local legal aid or housing
counseling agency to d iscu ss any rights that you may have.




TS No WA08002195-14-1          APN 912610-0140-09               TO No 8488208
      Case 2:19-cv-00538-JCC Document 100-3 Filed 04/01/21 Page 21 of 23




TSNOWA08002195-14-1                                     APN 912610-0140-09                                          TO No 8468208

                                NOTICE OF FORECLOSURE
                      PURSUANT TO THE REVISED CODE OF WASHINGTON
                                   CHAPTER 61.24 RCW

To:       K A R E N D. S M IT H , A S H E R S E P A R A T E E S T A T E

P u rsu a n t to the R e v ise d C o d e o f W ash in gto n , the attached N otice of T ru ste e 's S a le is a co n se q u e n ce o f
default(s) in the obligation to T h e B a n k o f N e w Y o rk M ellon F K A T h e B a n k o f N e w Y o rk a s T ru ste e for the
B enefit o f the C ertificatehold ers o f the C W A B S , Inc. A sse t-B a c k e d C ertificates, S e rie s 2 0 0 7 -S D 1 , the
B ene ficiary o f y o u r D e e d o f T ru st a nd ow ner of the obligation se cu re d thereby. U n le ss the default(s)
is/are cured, y o u r property will be so ld at auction on July 3 1 ,2 0 1 5 .

T o cu re the default(s), y o u m u st bring the paym ents current, cure a n y oth er defaults, a n d p a y accrued late
c h a rg e s a n d oth er c o sts, a d v a n ce s, and attorney fe e s a s se t forth below b y J u ly 2 0 , 2 0 1 5 (11 d a y s before
the sa le date). T o date, delinquent paym en ts from Ju ly 1 ,2 0 0 7 , a rre a rs a n d c o sts a re a s follow s:

P A Y M E N T IN F O R M A T IO N A S O F :                                      M a rc h 2 7 .2 0 1 5               J u ly 2 0 .2 0 1 5
P a y m e n ts                                                                       $ 3 6 0 ,7 1 0 .6 9               $ 3 8 6 ,6 9 6 .2 9
Late C h a rg e s                                                                        $2,111.07                         $2,111.07

TO TALS                                                                              $ 3 6 2 ,8 2 1 .7 6               $ 3 8 8 ,8 0 7 .3 6


B E N E F IC IA R Y 'S A D V A N C E S . C O S T S . A N D
E X P E N S E S D U E T O R E IN S T A T E A S O F ;                             M a rc h 2 7 .2 0 1 5               J u ly 2 0 .2 0 1 5

TO TALS                                                                                  $ 8 ,57 7 .0 0                    $8,577.00

F O R E C L O SU R E F E E S A N D C O ST S D U E TO
R E IN S T A T E A S O F fE stIm a te d Ite m iza tio n ):                       M a rc h 2 7 .2 0 1 5               J u ly 2 0 .2 0 1 5



T ru ste e 's F ee                                                                       $ 1 ,12 5 .0 0                   $1,125.00
T ru ste e 's S a le G u a ra n te e                                                     $ 1 ,25 1 .5 9                   $1,251.59
R e c o rd in g F e e s                                                                       $ 1 4 .0 0                     $89.00
P o stin g N otice o f Default                                                                $ 5 0 .0 0                     $ 5 0.00
Certified M a ilin g o f N otice o f D efault (estim ated)                                    $ 9 7 .5 0                     $ 9 7 .5 0
P u b licatio n o f N o tice o f S a le (estim ated)                                           $0.00                      $1,70 0 .0 0
P o stin g of N o tice o f S a le                                                              $0.00                         $ 5 0.00
Certified M a ilin g of N otice o f S a le (estim ated)                                        $0.00                         $ 5 0.00

TO TAL FE ES & C O ST S                                                                  $ 2 ,5 3 8 .0 9                   $4,413.09

T O T A L T O R E IN S T A T E                                                       $ 3 7 3 .9 3 6 .8 5               $ 4 0 1 .7 9 7 .4 5

T o p a y off the entire obligaflon se cu re d b y your D e e d o f T rust a s o f M a rch 27, 2 0 1 5 yo u m u st pay a total
o f $ 3 5 6 ,2 5 0 .0 0 in principal, $ 3 2 0 ,6 1 6 .5 4 in interest, p lu s other c o sts a n d a d v a n c e s estim ated to date In
the am oun t o f $ 6 7 6 ,8 6 6 .5 4 . From and after the date o f this notice y o u m u st subm it a written request to
the T ru ste e to obtain the total am ount to p a y off the entire obligation se c u re d b y y o u r D e e d o f T ru st a s of
the payoff date.

A s to the defaults w hich d o not Involve paym ent o f m oney to the B ene ficiary o f y o u r D e e d o f Trust, you
m u st cu re e a ch su c h default. Listed below are the defaults w hich do not Invo lve paym en t o f m o n e y to the
          Case 2:19-cv-00538-JCC Document 100-3 Filed 04/01/21 Page 22 of 23




TSNOWA08002195-14-1                                       APN 912610-0140-09                                      TO No 8488208

B e n e ficia ry o f y o u r D e e d o f Trust. O p p o site e a c h su c h listed default is a brief descrip tio n o f the action
n e c e ssa ry to cu re the default a n d a descrip tio n of the docum entation n e c e ssa ry to sh o w that the default
h a s b e e n cured.

D e scrip tio n o f A ctio n R e q u ire d to C u re a n d D ocum entation N e c e ssa ry to S h o w C ure :
$ 0 .00 P ro p e rty T ax - if paid, a c o p y o f the paid tax receipt sh o u ld b e inclu ded with the reinstatem ent
fu n d s
$ 0 .00 in su ra n c e A d v a n c e - if paid, a c o p y o f the paid receipt sh o u ld be inclu d ed w ith the reinstatem ent
fu n d s

Y o u m a y reinstate y o u r D e e d o f T ru st and the obligation se c u re d th ere by at a n y tim e up to and including
the J u ly 2 0 ,2 0 1 5 (11 d a y s before the s a le date), b y p aying the am ount se t forth o r estim ated ab o ve and
b y cu rin g a n y other d efaults d e scrib e d above. O f cou rse , a s tim e p a s s e s oth er p aym e n ts m a y becom e
due, a nd a n y further p a ym e n ts co m in g d u e an d a n y additional late c h a rg e s m u st b e ad d e d to y o u r
reinstating p a y m e n t A n y ne w defaults not In vo lvin g paym ent o f m o n e y that o c c u r after the date of this
notice m u st a lso be cu red in o rd e r to effect rein statem e nt In addition, b e c a u se so m e o f the c h a rg e s ca n
o n ly be estim ated at th is tim e, a n d b e c a u se the am ount n e c e ssa ry to reinstate o r to p a y off the entire
in d e b te d n e ss m a y inclu de p re se n tly u n kno w n e xp enditu res required to p re se rve the property o r to com ply
with state o r local law, it will b e n e c e ssa ry fo r yo u to contact the T ru ste e before the tim e you tender
reinstatem ent o r the payoff a m o u n t s o that yo u m a y be a d v ise d o f the e xa ct am o u n t yo u will be required
to pay. T ender of paym ent, In the form o f ca sh , o r c a sh ie rs' ch e ck o r certified c h e c k s from State o r
fed erally chartered b a n ks, o r p erform ance m u st b e m ad e to;

M T C F in a n c ia l In c . d b a T ru ste e C o r p s
T S N o . W A 0 8 0 0 2 1 9 5 -1 4 -1
1 7 0 0 S e v e n t h A v e n u e , S u it e 2 1 0 0
S e a ttle W A 9 8 1 0 1
P h o n e : (8 0 0 ) 4 0 9 -7 5 3 0
T D D : (8 0 0 ) 8 3 3 -6 3 8 8

A F T E R J u ly 20, 2015, Y O U M A Y N O T R E IN S T A T E Y O U R D E E D O F T R U S T B Y P A Y IN G T H E B A C K
P A Y M E N T S A N D C O S T S A N D F E E S A N D C U R IN G T H E O T H E R D E F A U L T S A S O U T L IN E D A B O V E .
T h e T ru stee will re sp o n d to a n y written req uest for current payoff o r reinstatem ent am o un ts within ten
d a y s o f receipt o f y o u r written request, in su c h a case, you will o n ly be ab le to sto p the sa le by paying,
before the sa le , the total principal b a la n ce o f $ 3 5 6 ,2 5 0 .0 0 p lu s a ccru e d Interest, c o sts an d ad van ce s, if
any, m a d e p u rsu a n t to the te rm s o f the d o cu m e n ts an d b y cu rin g the oth er de fau lts a s outlined above.

Y o u m a y co n te st th is default b y Initiating court action In the S u p e rio r C o u rt o f the co u n ty in w hich the sa le
is to b e held. In su c h action, yo u m a y ra ise a n y legitim ate d e fe n se s y o u h a v e to th is default. A co p y o f
y o u r D e e d o f T ru st a n d d o cu m e n ts e vid e n cin g the obligation se cu re d th ere by are e n clo se d . You m a y
w ish to co n su lt a law yer. L e g a l action o n yo u r part m a y prevent o r restrain the sale , but o n ly if yo u
p e rsu a d e the court o f the m erits o f y o u r defense. Y o u m a y contact the D epartm ent o f Financial
Institutions o r the statew ide civil legal aid hotline fo r p o ssib le a ssista n c e o r referrals.

T h e court m a y g ra n t a re stra in in g o rd e r o r injunction to restrain a T ru ste e 's S a le p u rsu a n t to R C W
6 1 .2 4 .1 3 0 u p on five d a y s notice to the T ru ste e o f the tim e w hen, place w he re a n d the ju d g e before w hom
the application fo r th e re stra in in g o rd e r o r injunction is to b e m ade. T h is notice sh a ll include c o p ie s o f all
p le a d in g s a n d related d o cu m e n ts to be give n to the judge. N otice a n d oth er p ro c e ss m a y be se rv e d up on
the T ru ste e at:

M T C F in a n cia l Inc. d b a T ru ste e C o rp s
T S N o. W A O B 0 0 2 1 9 5 -1 4 -1
1 7 0 0 Se v e n th A ve n u e . S u ite 2 1 0 0
Se a ttle W A 9 8 1 0 1
    Case 2:19-cv-00538-JCC Document 100-3 Filed 04/01/21 Page 23 of 23




TS No WA08002195-14-1                       APN 912610-0140-09                                TO No 8488208

Phone: (800) 409-7530
T D D : (800) 833-6388

If you do not reinstate the secured obligation and your Deed of Trust in the m anner set forth above, or if
you do not succeed in restraining the sale by court action, your property will be sold. T h e effect of such
sale will be to deprive you and all those who hold by, through or under you of all interest in the property;

Dated:     0 3 '2 ^ ^ * 2 jC iL ^         M T C Financial Inc. dba Trustee C o rp s



                                          By: Athen              uthorized Signatory

To the extent your original obligation was discharged, or is subject to an automatic stay of bankruptcy under
Title 11 of the United States Code, this notice is for compliance and/or informational purposes only and does
not constitute an attempt to collect a debt or to impose personal liability for such obligation. However, a
secured party retains rights under its security instrument, including the right to foreclose its lien.
